Case: 15-41512      Document: 00513557351         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41512
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CHRISTIAN AGUILAR-HERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-594-1


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Christian Aguilar-
Hernandez raises an argument that is foreclosed by United States v. Rodriguez,
711 F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we held that
the generic, contemporary definition of sexual abuse of a minor does not
require the age of consent to be below 17 years old and does not include an age-
differential requirement. He also raises an argument that is foreclosed by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41512    Document: 00513557351     Page: 2   Date Filed: 06/21/2016


                                 No. 15-41512

United States v. Elizondo-Hernandez, 755 F.3d 779, 781-82 (5th Cir. 2014),
which held that the Texas offense of indecency with a child by contact satisfied
the generic definition of sexual abuse of a minor. Accordingly, the motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                       2